I concur in the decision of the majority for the additional reason that, in my opinion, the letter herein does not and should not constitute a part of the record; it is not the equivalent of an affidavit or a complaint upon which a criminal case is based. Not only has there been a compliance with the requirement that a complete record of the proceedings be certified, but, even if the record be not complete, I agree with my colleagues that there has been no prejudice to appellants and that the judgment should be affirmed. *Page 48